Citation Nr: 0917574	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  08-02 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1961 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran testified 
before the undersigned Acting Veterans Law Judge at a January 
2009 videoconference hearing.  A copy of that transcript has 
been associated with the claims folder.

In February 2009, subsequent to the issuance of a statement 
of the case, the Veteran submitted evidence pertinent to the 
claims on appeal.  This additional evidence was accompanied 
by a form waiving RO consideration of this evidence.  See 38 
C.F.R. § 20.1304 (2008)


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the Veteran's present left knee 
disorder was not incurred as a result of an event, injury, or 
disease during active service.


CONCLUSION OF LAW

A left knee disorder incurred in or aggravated by active 
service is not shown.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in March 2007.  That letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in the 
March 2007 VCAA notice.  The notice requirements pertinent to 
the issue on appeal have been met and all identified and 
authorized records relevant to the matter have been requested 
or obtained.  In correspondence dated in March 2007 the 
Veteran stated he did not have any additional evidence to 
submit in support of his claim.  Although he reported he had 
received Department of Transportation medical examinations 
associated with his commercial drivers license, he provided 
neither copies of reports indicating knee problems in years 
since his discharge from service nor information and 
authorization for VA to assist him in obtaining any pertinent 
records.  The Board finds that further attempts to obtain 
additional evidence would be futile.  

The Court, in McClendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that VA's duty to assist by obtaining a VA medical 
opinion where the evidence indicates that a claimed 
disability may be associated with an established event, 
injury, or disease  in service under 38 C.F.R. § 3.159(c)(4) 
was a low threshold.  The Board notes that in this case, 
however, that no credible, supporting evidence was provided 
to establish that an event, injury, or disease to the left 
knee was actually incurred during active service.  Service 
treatment records show the Veteran complained of bilateral 
knee pain at his September 1963 separation examination, but 
that physical examination revealed a normal clinical 
evaluation of the lower extremities.  There was no indication 
of left knee pain associated with any specific incident 
during service and the September 1963 examiner noted there 
was no serious knee problem.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Service Connection Claim
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has held, however, that lay persons 
are competent to provide evidence of certain symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 405, (1995) (a lay person 
was competent to testify to pain and visible flatness of the 
feet).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

The Veteran contends that he is entitled to service 
connection for a left knee disorder as he began to experience 
knee pain in service.

Service treatment records show the Veteran's October 1961 
entrance examination was negative for any relevant 
abnormalities.  He apparently initially indicated on his 
October 1961 Report of Medical History that he had a 
"trick" or locked knee, but the designation was marked out 
and the examiner reported in a summary of the history that 
there was no pertinent data.  Records dated in February and 
March 1962 reflect the Veteran's complaints of "right" knee 
pain.  A March 1962 X-ray of the "right" knee revealed no 
bone or joint abnormalities.  He complained of "right" knee 
"clicking" in May 1962 and of "right" knee clicking and 
swelling following long periods of walking in July 1962.  A 
diagnosis of chondromalacia was provided.

A September 1963 discharge examination was negative for any 
relevant abnormalities, including lower extremity 
abnormalities.  The Veteran indicated on his September 1963 
Report of Medical History that he experienced a "trick" or 
locked knee and the examiner noted subjective bilateral knee 
pain.  The examiner found there were no serious knee 
problems.

An August 1965 Statement of Physical Condition signed by the 
Veteran indicated that he suffered from no physical defects 
or conditions which would preclude the performance of 
military duty.

A November 2005 doctor's statement to an insurance company 
indicated that the Veteran had been involved in a tractor 
trailer accident on November 1, 2005, resulting in left 
shoulder pain and rotator cuff syndrome.  A January 2006 
private cervical spine Magnetic Resonance Imaging (MRI) note 
indicates that the Veteran had been involved in a motor 
vehicle accident two to three weeks prior to the examination.  
He reported in an accompanying treatment note that he was 
experiencing left knee weakness "from an injury he sustained 
with a hard rod some time ago."  He also reported concerns 
that his knee weakness was secondary to a recent quadriceps 
tendon injury.  Physical examination revealed a palpable 
defect directly over the quadriceps tendon with stable 
ligaments and no effusion.  An impression of left knee 
bursitis with possible partial chronic quadriceps tendon 
partial rupture was made.

A January 2006 left knee MRI found an extensive tear 
involving the body and posterior horn of the medial meniscus 
with a radial tear involving the free margin of the body of 
the lateral meniscus.  An abnormal quadriceps appearance was 
also noted.

The Veteran reported some "locking and popping sensations," 
as well as catching, when he places his knee in full 
extension in a February 2006 treatment note.  Physical 
examination revealed tenderness around the medial and lateral 
joint lines with a small effusion.  Diagnoses of medial and 
lateral meniscal tears, as well as, fibrosis from an old 
quadriceps tendon rupture were provided.  It was noted the 
Veteran sustained a quadriceps tendon rupture approximately 
15 years earlier.  Left knee arthroscopy was conducted in 
April 2006.  A May 2006 treatment note revealed an impression 
of left knee degenerative arthritis with meniscal tears.  

A November 2006 claimant's report to an insurance company 
indicated that the Veteran was injured in a "truck 
rollover."  These disabilities included a status post left 
knee arthroscopic surgery.

At his January 2009 hearing, the Veteran testified that he 
began experiencing knee swelling in service following a long 
march.  He reported being treated with an Ace bandage and 
being placed on light duty as a result of this disorder.  He 
then underwent treatment for his knee disorder in the early 
1970s, following an incident in which his knee gave way, 
causing him to fall.  The knee pain reportedly emerged again 
approximately 18 years later when he began to experience knee 
pain that prevented him from performing at his job as a 
tractor trailer driver.  He reported he had no accidents 
after service.

A January 2009 opinion from Dr. W. J., a private orthopedist, 
reflects the Veteran's reported history of knee swelling and 
pain beginning in 1962.  The examiner opined that there was 
"certainly a strong possibility" that the Veteran's present 
disorder began "with that episode in the military."

Based upon the evidence of record, the Board finds the 
Veteran's present left knee disorder was not incurred as a 
result of an event, injury, or disease during active service.  
The Veteran is shown to have a current left knee disability, 
including degenerative arthritis; however, in order for the 
Veteran's current left knee disorder to be service connected, 
there must be a link between his current disability and a 
disease or injury incurred in service.

The Veteran has reported that his knee became painful after a 
long march and that he experienced knee pain intermittently 
since service.  The Board notes that service treatment 
records indicate treatment for a "right" knee disorder 
during service, but that there is no evidence of an actual 
left knee injury in service.  The Veteran's complaint of 
bilateral knee pain upon separation examination in September 
1963 was dismissed as not a serious problem by the examiner 
and an examination at that time revealed a normal clinical 
evaluation of the lower extremities.  The evidence also shows 
the Veteran sustained injuries to the left knee after 
service, including as related to a quadriceps tendon rupture 
and as to injuries sustained in a November 2005 motor vehicle 
accident.  The Veteran's statements as to having sustained a 
left knee injury during active service are inconsistent with 
the available treatment records.

In addition, probative evidence of a continuity of 
symptomatology has not been demonstrated.  There is no 
clinical evidence of post-service treatment for any knee 
disorder until at least 40 years after service.  The passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  

A January 2009 private opinion from Dr. W.J. suggested there 
was a "strong possibility" that the Veteran's current left 
knee disorder began in service.  The physician, however, did 
not indicate that he had reviewed the Veteran's service 
treatment records or claims folder and apparently relied on 
the Veteran's reported medical history in making this 
assessment.  The Veteran's report that he experienced pain 
and swelling in the left knee in 1962 is inconsistent with 
the available service treatment records.  There was also no 
discussion by Dr. W.J. as to the impact, if any, of the 
Veteran's motor vehicle accidents and the "hard rod" knee 
injury documented in the available record.  As the January 
2009 opinion was based upon the Veteran's reported medical 
history, which has been found to not be credible, the Board 
finds it to be of no credible weight.  See Swann v. Brown, 5 
Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to the etiology of an underlying disorder 
can be no better than the facts alleged by the Veteran); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion that contains only data and conclusions is not 
entitled to any weight).

While the Veteran may believe that his left knee disorder was 
a result of active service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  There is no 
probative evidence in this case of an established event, 
injury, or disease to the left knee during active service and 
the post-service evidence demonstrates left knee injuries 
were sustained after active service.  Therefore, the claim 
for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.


____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


